ORDER
PER CURIAM.
Earl Krauskopf (father) appeals from the judgment of the circuit court which affirmed an order of the Department of Social Services, Division of Child Support Enforcement of the State of Missouri, requiring Krauskopf to pay an increased amount for child support.
Krauskopf claims his child was emancipated, income was improperly imputed to him and he was not given credit for some business expenses.
*230No eiTor of law appears. A written opinion would have no precedential value. The judgment of the circuit court is affirmed pursuant to Rule 84.16(b).